Citation Nr: 0927575	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease (DJD) of the lumbar spine.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1963 to 
March 1966.  Subsequently, he served as a member of the Army 
National Guard from January 1977 to December 1985. 

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia for the RO in Buffalo, New York, which has 
jurisdiction of the claims file. 

In July 2006, the Board remanded these matters to the RO to 
schedule the Veteran for a hearing as per his request.  In 
January 2007, the Veteran and his spouse testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file. 

The Board also notes that a claim for service connection for 
hemorrhoids was included in the July 2006 remand.  By an 
October 2007 rating decision, the claim for service 
connection for hemorrhoids was granted.  As this is 
considered a full grant of the benefit sought with regards to 
this issue, this matter is no longer before the Board.

Although the RO has reopened the previously denied claim for 
service connection for bilateral hearing loss, regardless of 
the RO's actions, the Board must address the question of 
whether new and material evidence has been received to reopen 
the claim for service connection in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board has characterized this issue as 
on the title page.

The claims for service connection for a prostate disorder and 
for erectile dysfunction are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Tinnitus was not manifested in service and there is no 
competent medical evidence indicating that the Veteran has 
tinnitus related to service. 

2.  By a February 1997 decision, the RO denied service 
connection for bilateral hearing loss and a back disorder.  
It was held that the evidence did not show bilateral hearing 
loss or a back disorder during service, and that current 
hearing loss and a back disorder were not etiologically 
related to service.  The Veteran was notified of the decision 
but did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's February 1997 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for bilateral hearing loss or DJD of the 
lumbar spine, or raise a reasonable possibility of 
substantiating the claims.




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The RO's February 1997 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

3.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

4.  The RO's February 1997 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

5.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
DJD of the lumbar spine are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2004 pre-rating letter and a 
January 2007 post-rating letter provided notice to the 
Veteran of the  evidence and information needed to 
substantiate his claims for service connection, to include on 
a direct and secondary basis, that are on appeal.  These 
letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  These 
letters also informed the Veteran that he needed to submit 
new and material evidence to reopen his claim for bilateral 
hearing loss and that this claim was previously denied in a 
February 1997 decision because there was no evidence that 
such disability was related to service. The letter further 
requested that the Veteran submit any additional information 
or evidence in his possession that pertained to his claims.  

With regard to the petition to reopen the claim for service 
connection for DJD of the lumbar spine, the January 2007 
post-rating letter informed the Veteran of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  He was advised to identify 
evidence showing a relationship between the current 
disability and service.  The RO also requested that the 
Veteran provide it with or identify any other additional 
evidence that could help substantiate the claims, including 
complete authorizations to obtain VA and private medical 
evidence.  The January 2007 post-rating letter notified the 
Veteran that to reopen his previously denied claims for 
service connection for bilateral hearing loss and DJD of the 
lumbar spine, VA had to receive new and material evidence, 
and this letter further defined what constituted new and 
material evidence specific to the reason his claims were 
previously denied.  Thus, the guidance of Kent v. Nicholson, 
20 Vet. App. 1 (2006) has been satisfied by this letter.  The 
January 2007 letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman (cited above).

Following the issuance of each notice described above, and 
opportunity for the Veteran and his representative to 
respond, the RO readjudicated the claims (as reflected in 
October 2007 and May 2009 SSOCs).  Hence, while some of the 
notice post-dates the rating decision on appeal,  the Veteran 
is not shown to be prejudiced by the timing of this later 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and the reports of VA examinations.  Also of record 
and considered in connection with the appeal is the 
transcript of the January 2007 hearing before RO personnel, 
as well as various written statements provided by the Veteran 
as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

In a February 1997 rating decision, the RO denied service 
connection for a bilateral hearing loss and a back disorder.  
The RO found no evidence of bilateral hearing loss or a back 
disorder during service or evidence linking a current 
disability to an incident or injury during service.  The 
evidence of record at that time included the Veteran's 
service treatment records, to include his March 1966 
separation examination, which did not note any findings of 
bilateral hearing loss or a back disorder.  In addition, the 
Veteran's DD214 showed that the Veteran's military 
occupational specialty was that of a construction machine 
operator. 
Private inpatient treatment records from St. Joseph's 
Hospital from November 1980 were of record and they revealed 
that the Veteran was admitted with a history of low back pain 
for about 1 year.  The Veteran was injured at Corning Glass 
Works in November 1979 and twisted it again in June 1980.  
Since then, he has had continuous back pain, left greater 
than the right side, with tingling down the whole left leg to 
the foot.  He has a history of fracture of the lumbosacral 
spine with intermittent pain since then.  A January 1995 VA 
medical record reflects that the Veteran complained of back 
pain from a work injury, but were negative for complaints of 
hearing loss.  

The Veteran's August 1983 annual physical examination report 
for the National Guard reflects that the Veteran's ears were 
normal, and noted a scar for laminectomy of the lumbar spine.  
Audiometric testing performed revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
55
55
LEFT
5
5
25
55
66

The summary of defects noted that the Veteran had high 
frequency hearing loss, bilaterally.

Although the Veteran was notified of the RO's February 1997 
decision later that same month, he not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

In July 2004, the Veteran submitted his request to reopen the 
claims for service connection for bilateral hearing loss and 
DJD of the lumbar spine. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
final, unappealed February 1997 rating action includes VA and 
private treatment records, VA examination reports, the 
transcript of the January 2007 hearing before RO personnel, 
and a statement of military retirement credits and reserve 
unit training schedules.  Private medical records from D. E. 
Britton, M.D., dated from February 1995 to July 2004 reflect 
that the Veteran had a fall in 1980 with 3 disc problems in 
the lower lumbar area and he had surgery on his low back in 
1980.  The Veteran had a history of problem with injuries at 
work and pain subsequently that has been chronic.  The 
Veteran's history of back pain was noted to be related to 
multiple injuries at work.

VA medical records dated from June 2004 to January 2007 are 
negative for complaints, treatment, or findings of bilateral 
hearing loss. 

A June 2004 VA outpatient record assessed the Veteran with 
low and upper back pain, secondary to workman's compensation.  

During a June 2005 VA agent orange examination, the Veteran 
reported that he had acute and subacute peripheral neuropathy 
related to his work injury which resulted in injury to his 
neck, shoulder, and crushed discs in the back.  The Veteran 
stated that his military occupation was a heavy equipment 
operation and his civilian occupation was a heavy equipment 
operator and a laborer in a factory.  

An October 2006 VA outpatient record reflects that the 
Veteran complained of ongoing back and neck pain that became 
worse since he was involved in a motor vehicle accident in 
February 2006.  

The Veteran provided testimony during a January 2007 hearing 
before RO personnel and has submitted various statements in 
which he asserts that his bilateral hearing loss is a result 
of his military service as a combat engineer where he was 
regularly around construction equipment and other high noise 
volume exposure.  He testified that in 1966, his employer 
Corning told him he had hearing loss, but their records are 
no longer available.  In regards to his DJD of the lumbar 
spine, the Veteran asserts that this condition is secondary 
to the truck driving and the heavy lifting he did during 
service, and could be secondary to his service-connected 
hemorrhoids.  The Veteran testified that in 1970, while 
working as a shaker, he got hit by a flask and crushed two 
vertebras. He also reported sustaining an injury to his back 
while working at Corning requiring surgery in August 1980.  
  
An April 2007 VA physician telephone contact record reflects 
that the Veteran wanted a statement relating his back problem 
to his prostate problems.  The VA physician stated that based 
upon the information available at this time, there does not 
appear to be any connection.  The Veteran stated he did a lot 
of heavy lifting in the military.  The VA physician noted 
that he reminded the Veteran that there was nothing in his 
file regarding back pain.  The Veteran stated that "you 
can't run in for every little thing while in service".  
Whereupon, the VA physician noted that he reminded the 
Veteran that he did find time for the prostate problems per 
his record.  He furthered that given the Veteran's history of 
crushed vertebrae and a motor vehicle accident after service, 
this was difficult to evaluate, as his records in February 
2004 show a back injury due to a compensation injury.  

A July 2007 VA rheumatology record reflects that the Veteran 
reiterated his history of back injuries sustained post-
service while working, beginning in 1970.  However, the 
Veteran never mentions any back conditions beginning in 
service.  

In November 2007, the Veteran submitted copies of his Reserve 
retirement credits, a July 1983 reserve letter showing that 
he was assigned to the 39th Engineers for duty as a combat 
engineer operation NCO and an April 1985 showing that the 
Veteran was promoted, and the Veteran's Reserve Unit training 
schedule.

A March 2009 VA audiology examination report reflects that 
the Veteran stated he first noticed hearing impairment in 
1966, and when he was hired at Corning Glass in 1966 he was 
told he had hearing loss.  The Veteran stated that during 
service he was a heavy equipment operator, including 
bulldozers and dump trucks, but denied weapon use.  After 
service, he worked in construction for two years, and then 
for sixteen years he worked as an industrial mechanic and 
laborer where he was required to use hearing protection due 
to noise levels.  He retired in 1990 due to back and arm 
injury.  He also stated that his hobbies included hunting 
with shotguns without the use of hearing protection and some 
woodworking.  The diagnosis was sensorineural hearing 
impairment in mid and high pitches bilaterally.  The examiner 
noted that an audiogram was service in 1966 indicated that 
the Veteran's hearing was normal, and therefore, hearing 
impairment was not due to service.  Furthermore, it was noted 
that the Veteran served in the Army Reserves from March 1966 
to March 1969 and from September 1977 to August 1991.  A 1977 
audiogram indicated a pre-existing hearing impairment, noting 
that the Veteran did report a history of civilian 
occupational noise exposure.  A 1983 audiogram indicated a 
significant shift in hearing; however, he was also exposed to 
civilian occupational noise during this time frame.  The 
examiner opined that the Veteran's hearing impairment, 
therefore, is not at least as likely as not due to service.    

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
either the claim for service connection for bilateral hearing 
loss or for DJD of the lumbar spine.

Specifically, while the Veteran was afforded a VA examination 
in connection with his claim for bilateral hearing loss, the 
audiology examiner opined that the Veteran bilateral hearing 
loss was not due to active military service or service or 
during the Reserves, indicating that the Veteran's exposure 
to occupational noise between 1966 and 1977 was the most 
likely contributor to his current hearing loss.  A June 2004 
VA medical record reflects that the Veteran had low back pain 
secondary to workmen's compensation and an April 2007 VA 
record reflects that although the Veteran stated he did a lot 
of heavy lifting in the military, the VA physician found 
there was nothing in the Veteran's file regarding back pain.  
As such, the claims will not be reopened on the basis of the 
negative opinion evidence.

In regards to the statement of military retirement credits 
and reserve unit training schedules, while new, they are not 
relevant as they do not address whether there is evidence of 
a nexus between the Veteran's bilateral hearing loss or DJD 
of the lumbar spine and the Veteran's military service, the 
criterion missing at the time of the final February 1997 
rating decision.  

As to the Veteran's testimony and assertions that his 
bilateral hearing loss and DJD of the lumbar spine are 
related to service, the Board finds they are not material as 
such lay opinions are not probative as to the question of 
causation or diagnosis.  The law provides that, with respect 
to questions involving diagnosis or medical causation, 
credible medical evidence is required.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  Lay opinions cannot be accepted 
as competent evidence to the extent that they purport to 
establish a medical nexus or the presence of a disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions), or provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Moreover, the testimony essentially 
reiterates contentions advanced prior to the last final 
denial of the claims.

Without any competent evidence or opinion that the Veteran's 
current bilateral hearing loss and DJD of the lumbar spine 
are related to service, the central questions underlying each 
of the claims for service connection-it does not provide a 
basis for reopening.

Hence, the new medical evidence received does not raise a 
reasonable possibility of substantiating the Veteran's 
claims, and therefore, is not material for purposes of 
reopening.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for bilateral hearing loss and for DJD of the 
lumbar spine has not been received.  As such, the RO's 
February 1997 rating decision remains final, and each appeal 
must be denied.  As the Veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally- disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

An August 1983 self report of medical history from the 
Veteran's National Guard service reflects that the Veteran 
denied ear trouble or hearing loss and was negative for 
complaints of ringing or buzzing in the ears.

An August 1984 hearing test report from the Veteran's 
employer, Corning, reflects that the Veteran denied any 
ringing or roaring in his ears.  

VA medical records dated from January 1995 to February 2006 
are negative for complaints, findings, or diagnosis of 
tinnitus.

The Veteran first reported tinnitus in his July 2004 claim 
for VA compensation benefits.

In the Veteran's August 2005 substantive appeal, he asserts 
that he never claimed tinnitus, but it is a current complaint 
and could exist as a result of the in-service acoustic trauma 
of being a construction engineer in the military.
 
A March 2006 VA medical record reflects that the Veteran 
stated that he continued to have tinnitus, which he alleged 
started during service, and he complained of increased 
ringing in the ears.  

During the January 2007 RO hearing, the Veteran testified 
that he thought his tinnitus was started by his exposure in 
service to loud truck exhaust and air hammers for drilling 
rocks.  The Veteran testified that he has always had the 
ringing in his ears, prior to being a member of the Army 
National Guard, and that he never sought treatment for it 
until he came to the VA in about 1992.  

A March 2009 VA audiology examination report shows that the 
Veteran complained of bilateral tinnitus that was constant.  
He was uncertain as to the date and circumstances of the 
tinnitus onset, but indicated "at least twenty and possibly 
thirty years".  The Veteran perceived his tinnitus as 
"bubbling or popping".

In this case, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for tinnitus.

Initially, the Board that there are no records showing 
continued complaints or treatment for ringing in the ears 
(tinnitus) following separation from  service.  While the 
Veteran is competent to assert that he has ringing in ears, 
or tinnitus since service, see Charles v. Principi, 16 Vet. 
App. 370 (2002), the Board points out that  during a 1984 
hearing test performed by his employer, Corning, the Veteran 
denied any ringing or roaring in his ears.  In this case, the 
Veteran only alleged tinnitus contemporaneous with his 
current claim in July 2004 when there now is incentives, 
financial and otherwise, to make this suggestion of continual 
pathology since service.  See Struck v. Brown, 9 Vet. App. 
145, 155-56 (1996).  Furthermore, no medical professional has 
provided a nexus between the Veteran's post service report of 
tinnitus and service.  Accordingly, for the reasons stated 
above, the Board finds that service connection for tinnitus 
is not  warranted. 


ORDER

Service connection for tinnitus is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a lung 
condition, to include COPD, emphysema, and bronchitis, is 
denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a lung 
condition, to include COPD, emphysema, and bronchitis, is 
denied.


REMAND

The Board notes that the Veteran has claimed, in part, that 
erectile dysfunction is secondary to hemorrhoids.  Under 38 
C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310(b) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In an October 2007 rating decision, the RO 
granted service connection for hemorrhoids, thus, the Board 
finds that a remand is warranted to obtain an opinion whether 
the Veteran's currently has erectile dysfunction secondary to 
service-connected hemorrhoids.  

The Board also notes that a June 1964 service treatment 
record reflects that the Veteran was found to have prostate 
gland trouble.  A January 1995 VA treatment record diagnosed 
the Veteran with prostatitis and a January 2005 VA treatment 
record reflects an impression of probable recurrent 
prostatitis.  A July 2005 VA urology record reflects an 
impression of prostatism. The Veteran testified during the 
January 2007 RO hearing that he continues to experience the 
same type of prostate problems today as he did during 
service.  Given, the findings of prostate gland trouble in 
service and his post service diagnoses of prostatitis and 
prostatism,  the Board finds that the Veteran should be 
afforded a VA examination, with an opinion as to the etiology 
of his claimed prostate disorder.  See 38 U.S.C.A. § 5103A; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO should schedule the 
Veteran for appropriate VA examination(s) 
to determine the nature and etiology of 
any current prostate disorder and 
erectile dysfunction.  All indicated 
tests should be accomplished, and all 
clinical findings reported in detail. The 
claims file should be made available to 
the examiner(s) for review prior to 
entering any opinion(s).

The examiner should provide an opinion as 
to whether the Veteran currently has a 
prostate disorder, and offer an opinion 
as to whether it is as least as likely as 
not (e.g., a 50 percent or greater 
probability) attributable to the 
Veteran's service or otherwise related to 
in-service findings.  In rendering the 
requested opinion, the examiner is 
requested to comment on the findings in 
the June 1964 service treatment record 
noting that the Veteran had prostate 
gland trouble.

With regard to erectile dysfunction, the 
examiner is requested to opine whether 
the Veteran is currently diagnosed with 
such condition, and offer an opinion as 
to whether it is at least as likely as 
not (i.e. there is a 50 percent or 
greater probability) that such disability 
(a) was caused, or (b) is permanently 
made worse (aggravated) by the Veteran's 
service-connected hemorrhoid disability.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.
 
The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate each of the claims for 
service connection remaining on appeal.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


